DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
7.    Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nishio (USP 6,896,299).
In regards to claim 5, Nishio discloses a resin tube fitting connectable to a tube, comprising:
a body (1) including an outer sleeve (4);
an inner ring (2) including an insert portion (8) insertable into the outer sleeve to contact the outer sleeve radially, and a press-in portion (14) configured to be pressed into a longitudinal end of the tube; and
a union nut (3) configured to be engageable with the body to maintain the insert portion within the outer sleeve, wherein:
the body and the inner ring are made of resin, which has a property of contracting when ambient temperature rises from room temperature and ten falls to the room temperature (column 4, lines 37-45 discloses PFA, PTFE, ETFE, CTFE, or ECTFE).
While Nishio does not expressly disclose a radial contraction rate of the outer sleeve of the body is designed to be higher by 0.09% or more than that of the insert portion of the inner ring; the contraction rates may be determined through the use of routine experimentation 
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Nishio to have a radial contraction rate of the outer sleeve of the body be higher by 0.09% or more than that of the insert portion of the inner ring, as the contraction rates may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
In regards to claims 6 and 7, Nishio further discloses the body and the inner ring are made of the “same kind” of resin or “different kinds” of resin (column 4, lines 37-45 discloses PFA, PTFE, ETFE, CTFE, or ECTFE). It is noted that the limitation “heat-treated during manufacture” is a product-by-process limitation.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product that is to be determined and not recited process steps irrespective of whether or not only process steps are set forth. Therefore, since there is no structure implied by “heat-treating during manufacture”, the limitation has been met.
In regards to claim 8, Nishio further discloses the body comprises:
a main sleeve (1A) from which the outer sleeve protrudes coaxially in a first axial direction;
an inner sleeve (10) placed radially inside the outer sleeve and protruding from the main sleeve coaxially with the outer sleeve in the first axial direction such that a tip of the inner sleeve is positioned nearer to the main sleeve than a tip of the outer sleeve; and

the inner ring allows the insert portion to be pressed into the groove such that a first seal area (7B) with radial seal action is formed between the insert portion and the inner sleeve when the insert portion is inserted into the outer sleeve.

Response to Arguments
Applicant's arguments filed 29 April 2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that it would not have been obvious to optimize the contraction rate because the prior art does not recognize the ratio as a result-effective variable, it is noted that “where the general conditions of a claim are disclosed in the prior art, I is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, since Nishio discloses a material that can contract based on temperature, there is inherently a contraction rate present. Since the general conditions of the claim are therefore present, it would be obvious to one of ordinary skill in the art to discover the optimum or workable ranges by routine experimentation, and thus the claim has been met.  	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        07/06/2021